DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed 11/22/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 11, 12, 14-17, 19, 21, 23, 26, 27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. “Matsumura” US2021/0368495 in view of Liu et al. “Liu” US 2020/0350970.


Regarding claims 1 and 16, Matsumura teaches a method and a communication system for statically allocating physical uplink control channel (PUCCH) resources on a PUCCH, comprising: 
a base station configured to: exchange radio frequency (RF) signals with a plurality of user equipment terminals (UEs) (Figure 13 shows a base station (11) in communication with a UE (20).  Further the system can have a plurality of UEs (20); Paragraph 155); 
determine whether or not each of the plurality of UEs, connected to a cell implemented by the base station, is configured to switch frequencies from a first slot in a subframe to a second slot in the subframe (the UE configures information including resource blocks for the PUCCH as well as whether frequency hopping is enabled or disabled; Paragraph 43.  This is viewed as determining if each UE can switch frequencies or not within a subframe); and 
statically allocate PUCCH resources, from predefined sets of PUCCH resources, for each of the plurality of UEs based on whether or not the respective UE is configured to switch frequencies from a first slot in a subframe to a second slot in the subframe (Figure 1 Paragraphs 37-50, see also Paragraph 57 (static PUCCH resource configuration) disclose that PUCCH resources are allocated based on a UE’s ability to frequency hop or not).
While Matsumura teaches frequency hopping, Matsumura does not expressly disclose the frequency hopping or switching of frequencies is based on capabilities of the UE; however, Liu teaches that a base station makes decisions based on UE capability information; Paragraph 138.  The UE capability information can include information on intra-subframe frequency hopping; Paragraph 141.  Lastly Liu teaches the ability allocated resources for the purposes of backwards compatibility with legacy UEs; Paragraph 73.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Matsumura to include UE capability information indicating intra-subframe frequency hopping as taught by Liu.
	One would be motivated to make the modification such that the base station can make various determinations such as SRS configurations for a UE based on the UE capability information as taught by Liu; Paragraph 138.

Regarding claims 2 and 17, Matsumura teaches identifying two of the PUCCH resources, each sharing the same OCS and located in different resource blocks of adjacent slots of a subframe (Users within the same slot (TTI) are multiplexed using orthogonal cover codes; Paragraph 5. Figure 1 shows the adjacency within the subframe for the various resources, see also Paragraphs 32 and 38-49).

Regarding claims 4 and 19, Matsumura teaches the base station is provisioned with cell parameters before it begins transmission to the UEs (Paragraphs 159-160 disclose the radio base stations connected to higher station apparatus 30.  Further, the base stations may be macro or small cell base stations.  This information/parameter are provided to the base station before any transmission/connections with UEs are processed).

Regarding claims 6 and 21, Matsumura teaches each PUCCH resource is one of a plurality of OCS allowing multiple UEs to transmit on a same resource block of the PUCCH (Users within the same slot (TTI) are multiplexed using orthogonal cover codes; Paragraph 5. Figure 1 shows the subframe with various resources, see also Paragraphs 32 and 38-49.  Thus one can see there are a plurality of OCS for UEs to transmit).

Regarding claims 8 and 23, Matsumura teaches a SR or CQI are transmitting on the PUCCH resources (Paragraph 168 teaches SR and CQI are sent on the PUCCH).

Regarding claims 11 and 26, Matsumura teaches PUCCH resources repeat in multiple UL subframes (See Figure 1) wherein when a UE connects, UL frames and subframes are chosen for the UE to transmit uplink information subject to constraints (Paragraph 168 teaches SR and CQI are sent on the PUCCH (ul frames for transmission with constraints)).

Regarding claims 12 and 27, Matsumura teaches the frames comprising SRS, SRs, or CQI (Paragraph 168 teaches SR and CQI are sent on the PUCCH and Paragraph 169 talks about SRS).

Regarding claims 14 and 29, Matsumura teaches the constraints comprise a PUCCH resource with an UL subframe in each UL frame with an SRS opportunity is allocated tot eh UE to transmit SRS while UE is connected (the UE can transmit SRS when connected on the PUCCH; Paragraphs 168-169. Examiner notes the claims do not necessarily require there to be an SRS opportunity in any of the UL frames).

Regarding claims 15 and 30, Matsumura teaches the UE does not transmit CSI on a resource in the same UL subframe as it transmits SRS (SRS, DMRS, are sent on the UL reference signals and the CSI-RS is sent on the downlink, thus one can see the UE does not send CSI and SRS on the same resource; Paragraph 169).

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Liu and further in view of Takeda et al. “Takeda” US 2021/0204097.
	
Regarding claims 5 and 20, Matsumura does not disclose a bse station determining a total number of PUCCH resources for each of two types of UEs and UL reporting; however, Takeda teaches that a base station can determine which PUCCH resources (i.e. total of plurality of PUCCH resources) correspond (required) to which groups of UEs; Paragraph 53.  As there are multiple groups of UEs this is viewed as at least two types of UEs with uplink reporting as they are sending ACK/NACK messaging).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Matsumura to include a base station determining the PUCCH resources for at least two types of UEs and at least one type of UL reporting as taught by Takeda.
	One would be motivated to make the modification such that the UE can select a PUCCH resources with low signaling overhead as taught by Takeda; Paragraph 53.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Liu and further in view of Li et al. “Li” US 2019/0288982.

	Regarding claims 7 and 22, Matsumura does not disclose reassigning resources to a newly connected UE of the same type when a UE disconnects; however, Li teaches that when a UE disconnects, those resources are reassigned to different authorized users (i.e. same type); Paragraph 30.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Matsumura to include reassigning resources from disconnected users as taught by Li.
	One would be motivated to make the modification such that the resources can be used more efficiently by users as taught by Li; Paragraph 30.

Claims 9, 10, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Liu and further in view of Chen et al. “Chen” US 2015/0092702.

Regarding claims 9 and 24, Matsumura teaches format 1; however, Matsumura does not expressly disclose format-1 supports up to 36 messages.  Chen, however, teaches that each RB in a format 1 is capable of using up to 36 channels/messages; Paragraphs 61 and 74.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Matsumura to expressly disclose the RB in format 1 can support up to 36 messages as taught by Chen.
	One would be motivated to make the modification such that the channel can have a higher capacity as taught by Chen; Paragraph 61.

Regarding claims 10 and 25, Matsumura does not expressly disclose format-1 supports up to 12 messages.  Chen, however, teaches that each RB in a format 2 is capable of using up to 12 channels/messages; Paragraph 62.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Matsumura to expressly disclose the RB in format 2 can support up to 12 messages as taught by Chen.
	One would be motivated to make the modification such that the channel can have a higher capacity as taught by Chen; Paragraph 61.

Allowable Subject Matter
Claims 31-46 are allowed.
Claims 3, 13, 18, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419